DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 13, line 2, delete the phrase “according to claim 1”.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 13-18 and 20 has been withdrawn. 






Allowable Subject Matter
Claims 13-18 ad 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed subject matter as a whole, a light guide structure for enabling a display device to switch from a wide viewing angle to a narrow viewing angle, and an opening and closing device configured to change a distance between first and second substrates, respectively comprising first and second pluralities of through holes, of the light guide structure so as to change the exit states of the exit ends of optical fiber bundles of the light guide structure, wherein the aperture of each first through hole in a direction parallel to the first substrate is smaller than the aperture of a corresponding second through hole in a direction parallel to the first substrate; a vertical cross-section profile of each second through hole in the direction perpendicular to the second substrate is wedge-shaped, the second substrate includes an entrance surface facing the first substrate and an exit surface facing away from the first substrate, and the aperture of the plurality of second through holes in a direction parallel to the entrance surface to the exit surface gradually increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883